DETAILED ACTION
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 on line 8; and, claim 9 on line 8 recite “with a common counter, which counts up…”.  This limitation is confusing because it appears to suggest a second function (aside from counting) for the counter, but that function is not indicated.
Claims 2-8 and 10-16 are also rejected due to their dependency on respective independent claims 1 and 9.
Claim Objections
Claim 1 is objected to for the following reasons: 
1) Claim 1, on line 5 recites the limitation “the input vector xi”.  There is insufficient antecedent basis for this limitation in the claim.
2) Claim 1, on line 5 recites the limitation “the current of the cell”.  There is insufficient antecedent basis for this limitation in the claim.
3) Claim 1, on line 5 recites the limitation “the weight parameter yi”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is objected to for the following reasons: 
1) Claim 4, on line 3 recites the limitation “the first source”.  There is insufficient antecedent basis for this limitation in the claim.
2) Claim 4, on line 4 recites the limitation “when bit line current is on”. This needs to be corrected to --when the bit line current is on--.
3) Claim 4, on line 6 recites the limitation “the count”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is objected to for the following reasons: 

4) Claim 5, on line 1 recites the limitation “the temperature compensation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is objected to for the following reasons:
 Claim 6, on line 4 recites the limitation “the most probable weight distribution”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is objected to for the following reasons:
1) Claim 9, on line 4 recites the limitation “the input vector”.  There is insufficient antecedent basis for this limitation in the claim.
2) Claim 9, on line 5 recites the limitation “the weight parameter”.  There is insufficient antecedent basis for this limitation in the claim.
3) Claim 9, on line 10 recites the limitation “value of bit line”.  This needs to be corrected to -- the value of the bit line--.
Claim 12 is objected to for the following reasons:
1) Claim 12, on line 4 recites the limitation “when bit line current is on”.  This needs to be corrected to – when the bit line current is on--.
Claim 13 is objected to for the following reasons:
Claim 13, on line 3 recites the limitation “change in bit line current”.  This needs to be corrected to – change in the bit line current--.
Claim 14 is objected to for the following reasons:
1) Claim 14, on line 2 recites the limitation “characterization of bit line current”.  This needs to be corrected to -- characterization of the bit line current--.
Claim 14, on line 3 recites the limitation “the most probable weight distribution”.  There is insufficient antecedent basis for this limitation in the claim.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asnaashari et al (US 10,489,700 teach a neuromorphic logic system comprising a bit line and a set of word lines, the system including an array of non-volatile memory cells, wherein a counter measures a current across the bit line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845